Citation Nr: 1026587	
Decision Date: 07/16/10    Archive Date: 08/05/10

DOCKET NO.  07-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


Appellant (the Veteran) had active service from August 1966 to 
June 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the RO denied claims for service connection 
for hypertension and a heart condition in January 2007, and 
correspondence from the Veteran's attorney, as well as VA's 
appeals tracking system, indicate that an appeal regarding those 
claims may have been perfected.  However, those claims have not 
yet been certified to the Board.  

The issue of entitlement to a disability rating higher than 70 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 70 percent, 
and has a single disability that is rated at least 40 percent 
disabling.

2.  The Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for a TDIU, the claim 
is substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

II.  Analysis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is currently in effect for PTSD, 
rated at 70 percent.  Service connection is also in effect for 
tinea pedis with loss of toenails, rash and fungus, rated at 10 
percent, and a hearing loss disability, noncompensably rated.  
Thus, the Veteran meets the schedular requirements for a TDIU, as 
he has a combined 70 percent rating, and a single disability 
rated at 70 percent.  The only question remaining is whether the 
Veteran's combined service-connected disabilities render him 
unable to secure and follow a substantially gainful occupation.  

An August 2005 VA mental health note reveals that the Veteran was 
working full time for the Bureau of Indian Affairs, and was 
planning to retire in 2-weeks time.  

The report of VA examination in December 2006 reveals that the 
Veteran had retired as planned, citing medical problems as the 
reason for retirement.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 50, based primarily on mild to 
moderate inappropriate behavior related to anger and 
irritability.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness." See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].  The December 2006 
examiner did not provide an opinion as to employability.  

The Veteran's attorney submitted an October 2008 private 
psychological evaluation.  That examiner assigned a GAF score of 
45, finding that the Veteran demonstrated grossly inappropriate 
behavior, and was a persistent danger to himself, including 
suicidal gestures.  The examiner also found some disorientation 
to place and time, with memory loss, anxiety, and depression 
affecting his ability to function independently in a work 
environment.  While the Veteran was found to be able to 
marginally care for himself, and meet adaptive living skills 
needs, he was found not to be employable.  

The Board concludes that the October 2008 report has substantial 
probative weight concerning the Veteran's ability to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities.  In so concluding, the Board notes that 
the examination upon which the opinion was based appears to have 
been thorough, and the opinion itself is conclusively stated, and 
supported by pertinent clinical findings which address the rating 
criteria.  In this case, there is no opinion to the contrary, and 
the Board adopts the conclusion of the October 2008 private 
examiner.  Therefore, as the Veteran meets the schedular 
requirements for a TDIU, and as the Board concludes that he is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, the criteria for a 
TDIU are met.  


ORDER

A total disability rating based on individual unemployability due 
to service connected disabilities is granted.




REMAND

Initial review of the claims file reveals problems regarding the 
claim for an increased rating for PTSD, which prevent appellate 
action at this time.  

First, the most recent VA Form 21-22 (appointment of veteran's 
service organization as claimant's representative) reveals that 
the American Legion is the current representative.  However, 
written argument was submitted by a private attorney as recently 
as February 2010.  To ensure that the Veteran's privacy 
concerning his appeal is respected, the matter of representation 
must be resolved.  

Second, there appears to be additional evidence at the RO, which 
has not been forwarded to the Board.  A memorandum dated in April 
2007 indicates the existence of a temporary folder.  The contents 
of the temporary folder were to include rating decisions dated in 
November 2005 and January 2007, the January 2007 statement of the 
case, all of which concern these issues.  Coincidentally, the 
temporary folder was also to contain documentation concerning the 
Veteran's representative.  Therefore, as there appears to be 
additional pertinent evidence that has not been associated with 
the Claims file, a remand is appropriate.

Lastly, there is a conflict between and older VA examination 
report and more recent private evidence.  A more recent VA 
examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate any temporary folder(s) or 
copies of same with the claims file, and 
ensure that the information regarding the 
Veteran's representative is updated and 
correct.

2.  Schedule the appellant for a VA 
examination for the purpose of determining 
the severity of his psychiatric impairment.  
The claims file should be made available to 
the examiner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


